Citation Nr: 1754829	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-44 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for dizziness with imbalance.

3. Entitlement to service connection for a fungal infection of the feet.

4. Entitlement to service connection for a fungal infection of the toenails.

5. Entitlement to service connection for type 2 diabetes mellitus.

6. Entitlement to service connection for peripheral neuropathy of the left and right upper extremities.

7. Entitlement to service connection for peripheral neuropathy of the left and right lower extremities.

8. Entitlement to service connection for erectile dysfunction.

9. Entitlement to service connection for sinusitis.

10. Entitlement to service connection for rhinitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In September 2017, VA notified the Veteran that a videoconference hearing was scheduled for October 30, 2017. As discussed below, the Veteran withdrew his appeal prior to that date. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement wherein he requested to withdraw his appeal as to the listed issues. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id. 

In October 2017, the Veteran requested to withdraw his appeal as to the listed issues. Thus, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and all issues are dismissed. 


ORDER

The claim of entitlement to service connection for hypertension is dismissed.

The claim of entitlement to service connection for dizziness with imbalance is dismissed.

The claim of entitlement to service connection for a fungal infection of the feet is dismissed.

The claim of entitlement to service connection for a fungal infection of the toenails is dismissed.

The claim of entitlement to service connection for type 2 diabetes mellitus is dismissed.

The claim of entitlement to service connection for peripheral neuropathy of the left and right upper extremities is dismissed.

The claim of entitlement to service connection for peripheral neuropathy of the left and right lower extremities is dismissed.

The claim of entitlement to service connection for erectile dysfunction is dismissed.

The claim of entitlement to service connection for sinusitis is dismissed.

The claim of entitlement to service connection for rhinitis is dismissed.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


